Citation Nr: 0814754	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the distal right tibia and fibula with 5/8" 
shortening of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 until July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The veteran's right lower leg disability results in no more 
than a slight ankle disability; a greater than 2 inch 
shortening of the right leg has not been shown. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the residuals of a fracture of the distal right 
tibia and fibula with 5/8" shortening of the right lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5262, 5270, 5271, 5275 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the veteran's fracture of the distal right 
tibia and fibula with 5/8" shortening of the right lower 
extremity at 10 percent pursuant to DC 5262.  In order to 
warrant a higher percent rating, the evidence must show:

*	malunion or nonunion of the tibia 
and fibula with "moderate" knee or 
ankle disability (DC 5262);
*	ankle ankylosis in plantar flexion 
less than 30 degrees (DC 5270);
*	"marked" limitation of motion (DC 
5271); or
*	shortening of the lower extremity 2 
to 2 1/2 inches - not to be combined 
with other ratings for fracture or 
faulty union in the same extremity 
(DC 5275).

First, the Board finds that malunion or nonunion of the tibia 
and fibula have not been shown.  Specifically, at the time of 
the November 2004 VA examination, the examiner noted that 
ankle X-rays were normal.  Because there malunion or nonunion 
are shown, there is no basis for a higher rating under DC 
5262.

Next, ankylosis of the right ankle is not shown.  Ankylosis 
is defined as a fixation of the joint.  In this case, range 
of motion was reported as dorsiflexion to 20 degrees (both 
active and passive), and plantar flexion to 30 degrees 
(active) and 40 degrees (passive).  While some limitation of 
motion was indicated in plantar flexion, dorsiflexion was 
normal reflecting no evidence of ankylosis.  Therefore a 
higher rating is not warranted under DC 5270.

Further, even considering plantar flexion limited to 30 
degrees, the evidence reflects that dorsiflexion was normal.  
Moreover, the November 2004 examiner indicated that the 
veteran's range of motion improved with repetition.  This is 
consistent with a VA examination in February 2004 which 
revealed that his ankle was stable medially and laterally as 
well as anteriorly and posteriorly. Additionally, the range 
of motion of his ankle was within normal limits.  These 
findings do not support a rating in excess of 10 percent for 
"marked" limitation of motion.  

However, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
November 2004, the examiner reflected that the DeLuca 
provisions could not be clearly delineated with any medical 
certainty but that the veteran could experience some 
increasing pain with prolonged walking but that this would 
not interfere with range of motion of the ankle.

Further, in the November 2004 VA examination report, the 
veteran related that he took Tylenol for right leg and ankle 
pain, but indicated that he needed 7 to 8 tablets per month.  
He additionally complained of pain at the ankle, but normally 
if he was sitting or sleeping he did not have any pain. He 
additionally stated that if he tried to stand up or bear 
weight or walk in about a few minutes, the pain was at a 
level 6 and by the end of the day it could be at a level 9 or 
10 on a scale of 0-10.  He did not offer any complaints of 
pain in his right knee.

Further, the February 2004 VA examination report reflected 
complaints of pain in the area of the fracture; however, the 
veteran reported that he is able to perform his 
responsibilities at his job, even though he did so with a 
great deal of discomfort. He also reported that he refrains 
from doing any jogging or extended walking for exercise. 
Additionally, both the November 2004 and February 2004 VA 
examinations noted that the veteran did not use any assistive 
devises for ambulation.

As directed in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board has considered functional loss due to pain, under 38 
C.F.R. § 4.40 and weakness, fatigability or incoordination of 
the ankle, pursuant to 38 C.F.R. § 4.45.  However, in light 
of the evidence showing no more than a moderate impairment of 
the right ankle, as well as the absence of any complaints or 
findings of weakness, fatigability or incoordination of the 
ankle, the Board finds that the veteran's right ankle 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.  

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion or 
moderate functional impairment.  Nothing in the lay or 
medical evidence reflects actual marked limitation of motion 
or the functional equivalent of marked limitation of motion.  
The veteran has complained of swelling and pain on use.  
However, his own statements tends to establish that he 
retains significant functional use of the ankle.  

Such lay evidence and the medical evidence establish that the 
function restriction is less than to a "marked" degree.  As 
such, the Board finds that even when considering the DeLuca 
factors, the findings noted above do not support a rating in 
excess of 10 percent under DC 5271. 

Next, the Board has considered the shortening of the 
veteran's right leg as a result of the fracture.  The 
shortening has been described as 5/8th of an inch in length.  
To warrant a higher than 10 percent rating, shortening would 
have to be of a least 2 inches.  As that degree of shortening 
is not shown, a higher rating under DC 5275 is not warranted.

In sum, the evidence does not support a rating in excess of 
10 percent for the veteran's fracture of the distal right 
tibia and fibula with 5/8" shortening of the right lower 
extremity.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disability warrants the 
currently-assigned 10 percent, but no more. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2003 and March 2004, prior to the initial RO 
decision that is the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board acknowledges that the VCAA letters sent to the 
veteran in December 2003 and March 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, an statement of the case (SOC) issued in 
December 2004 informed him of diagnostic codes applicable to 
evaluating his disability in terms of its impact on his daily 
life and work.  

Moreover, in a July 2005 supplement statement of the case, he 
was again notified that he needed to show malunion or 
nonunion with moderate knee or ankle disability, marked 
limitation of motion, or bone shortening to at least 2 inches 
to support a higher claim.  Based on the evidence above, he 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Further, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his notice 
of disagreement dated August 2004, he indicated that he "had 
to stop jogging and cut back on other activities because of 
the chronic pain."  He additionally noted that it was 
difficult for him to stand for long periods of time and this 
was starting to affect his productivity at work.  In his 
substantive appeal dated October 2005, he noted that he had 
pain all of the time and should be entitled to an increased 
rating

In addition, the veteran reported at the VA examinations how 
the disability was affecting his daily life and work.  Based 
on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records.  Next, specific VA medical 
opinions pertinent to the issue on appeal were obtained in 
both February and November 2004.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 10 percent for a fracture of the distal 
right tibia and fibula with 5/8" shortening of the right 
lower extremity is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


